DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 13 is objected to because of the following informalities:  The definition of the variables j and k should be placed outside of the parenthesis to become part of claimed scope. For example, amend as follows “,wherein j and k are nartual numbers” or the like.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 11-14 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by [Eom; Ki-Myeong, US 20110141091 A1].

Regarding claim 1:
	Eom discloses:
1. A scan driving circuit [Eom: Figs. 1, 4 and 5: scan driver 200] comprising: 
[Eom: Figs. 4 and 5: sequential drivers 210_1-210_n; Examiner: For example, 210_1 is construed as the claimed “driving circuit”.] configured to output a scan signal [Eom: Figs.4 and 5: G1-Gn and/or SS1-SSSn; Examiner: For example, G1 and/or SS1 is construed as the claimed “scan signal”.] to an output terminal [Eom: Figs.4 and 5: G1-Gn and/or SS1-SSn; Examiner: For example, the output node/terminal shown in the figures near the label G1 and/or SS1 is construed as the claimed “output terminal”. ] in response to clock signals [Eom: Figs.4 and 5: CLK1 and CLK2; e.g., CLK1]  and a carry signal [Eom: Figs. 4 and 5: FLM or previous sequential driving signals (G1-Gn); Examiner: For example, FLM is construed as the claimed “carry signal”; ¶ 0065: “Here, a first sequential driver 220_1 of the plurality of first sequential drivers receives a synchronization signal FLM instead of a second sequential driving signal. Therefore, the first sequential driver 220_1 is synchronized with the first light emitting clock signal CLK1 to output one of the second light emitting clock signal CLK2 or the first power source voltage VDD as a first sequential driving signal G1 according to the synchronization signal FLM and the first initialization signal INT1”];
	 and a masking circuit (MSC) [Eom: Figs. 4 and 5: output selection portions 220_1 to 220_n; Examiner: For example, first output selection portion 220_1 is construed as the claimed “masking circuit”] configured to stop the driving circuit [Eom: Figs. 4 and 5: sequential drivers 210_1-210_n; Examiner: For example, 210_1 is construed as the claimed “driving circuit”.; ¶ 0068: “Further, each first output selection portion 220_x receives a first sequential driving signal Gx output from a corresponding first sequential driver 210_x. The first output selection portion 220_x outputs one of the first light emitting clock signal CLK1 or the first power source voltage VDD as a first scan signal SSx according to the corresponding first sequential driving signal Gx, area selection signal PTA, inverted area selection signal PTB, and second initialization signal INT2”; ¶ 0069: “Further, each second output selection portion 220_y receives a second sequential driving signal Gy output from a corresponding second sequential driver 210_y. The second output selection portion 220_y outputs one of the second light emitting clock signal CLK2 or the first power source voltage VDD as a second scan signal SSy according to the corresponding second sequential driving signal Gy, area selection signal PTA, inverted area selection signal PTB, and first initialization signal INT1.”; ¶ 0098-0099] from outputting the scan signal [Eom: Figs.4 and 5: SS1 to SSn; Examiner: For example, SS1 is construed as the claimed “scan signal”] in response to a masking signal (MS) [Eom: Figs. 4 to 6: PTA and/or PTAB; Examiner: For example, PTA is construed as the claimed “masking signal”] and a signal [Eom: Figs. 4 to 6: G1 – Gn; For example, G1 is construed as the “claimed signal” ] indicating an operating state [Eom: Figs. 4 to 6: G1 – Gn; For example, G1 is construed as the “claimed signal”; Examiner: The signals  G1 to Gn are outputted by 210_1 to 210_n, respectively, and thus are indicative of the operating state of 210_1 to 210n, respectively.] of the driving circuit [Eom: Figs.4 to 6: 210_1 to 210_n: e.g., 210_1 ; ¶ 0068: “Further, each first output selection portion 220_x receives a first sequential driving signal Gx output from a corresponding first sequential driver 210_x. The first output selection portion 220_x outputs one of the first light emitting clock signal CLK1 or the first power source voltage VDD as a first scan signal SSx according to the corresponding first sequential driving signal Gx, area selection signal PTA, inverted area selection signal PTB, and second initialization signal INT2”; ¶ 0069: “Further, each second output selection portion 220_y receives a second sequential driving signal Gy output from a corresponding second sequential driver 210_y. The second output selection portion 220_y outputs one of the second light emitting clock signal CLK2 or the first power source voltage VDD as a second scan signal SSy according to the corresponding second sequential driving signal Gy, area selection signal PTA, inverted area selection signal PTB, and first initialization signal INT1.”; ¶ 0097: “Likewise, at a time point A6, while the area selection signal PTA remains in the low level (and transistor P14 is turned on), the transistor P16 is turned on by the second light emitting clock signal CLK2. Accordingly, as the transistor P21 is turned on by a first sequential driving signal G5, the first light emitting clock signal CLK1 is generated as a first scan signal SS5 for a segment T4. Continuing in this fashion, for segments in which the area selection signal PTA is in the low level, scan signals SS4-SS8 are sequentially generated”; ¶ 0098: “Therefore, as the scan signal is transferred to only the scan lines S4-S8 corresponding to the display area DA, only the corresponding pixels PX emit light. Further, as the data driver 300 transfers data voltages corresponding to valid data VD to the plurality of data lines D1-Dm only for a segment in which the area selection signal PTA is in a low level, power consumption can be reduced. The display area DA and the non-display area NDA can be arbitrarily selected and driven by the area selection signal PTA.”].

Regarding claim 2:
	Eom discloses:
2. The scan driving circuit of claim 1, 
	wherein the signal indicating the operating state of the driving circuit is any one of the carry signal and the scan signal [Eom: Figs. 4  and 5: G1 – Gn; For example, G1 is construed as the “claimed signal”; Examiner: The signals  G1 to Gn are scan signals and also carry signal because as shown in Figs.4 and 5 the signals G1 to Gn feed into the next stage. For example, G1 is a carry signal for 210_2. Note that FLM is a carry signal for 210_1.].

Regarding claim 3:
	Eom discloses:
3. The scan driving circuit of claim 1, 
	wherein the driving circuit [Eom: Figs. 4 and 5: sequential drivers 210_1-210_n; Examiner: For example, 210_1 is construed as the claimed “driving circuit”.] comprises: 
[Eom: Fig.5: P2] configured to transmit the carry signal [Eom: Fig.5: FLM] to a first node (N1) [Eom: Fig.5: G1 (node)] in response to a first clock signal [Eom: Fig.5: CLK1] among the clock signals [Eom: Fiog.5: CLK1 and CLK2];
	 and a second transistor [Eom: Fig.5: P4 or P5] connecting the output terminal [Eom: Fig.5: G1 (node)] to a first voltage terminal [Eom: Fig.5: VDD or VSS] configured to receive a first voltage [Eom: Fig.5: VDD or VSS] in response to a signal of the first node (N1) [Eom: Fig.5: G1 (node)].

Regarding claim 11:
	Eom discloses:
11. A display device  [Eom: Fig.1; ¶ 0032: “FIG. 1 is a block diagram illustrating a display device”] comprising: 
a display panel [Eom: Fig.1: display unit 100] including a plurality of pixels [Eom: Fig.1: PX; ¶ 0042: “The display unit 100 includes a plurality of signal lines S1-Sn and D1-Dm, and a plurality of pixels PX that are coupled thereto”] respectively connected to a plurality of data lines [Eom: Fig.1: D1-Dm] and a plurality of scan lines [Eom: Fig.1: S1-Sn];
	 a data driving circuit [Eom: Fig.1: data driver 300] configured to drive the plurality of data lines [Eom: Fig.1: D1-Dm; ¶ 0050];
	 a scan driving circuit [Eom: Fig.1: scan driver 200] configured to drive the plurality of scan lines [Eom: Fig.1: S1-Sn; ¶ 0049];
	 and a driving controller [Eom: Fig.1: signal controller] configured to receive an image signal [Eom: Fig.1: IS] and a control signal [Eom: Fig.1: Hsync, Vsync and/or MCLK] and to control the data driving circuit [Eom: Fig.1: data driver 300] and the scan driving circuit [Eom: Fig.1: scan driver 200] to display an image on the display panel [Eom: Fig.1: display unit 100: ¶ 0054], 
[Eom: Fig.1: signal controller] is configured to divide the display panel into a first display area [Eom: Fig.3: NDA] and a second display area [Eom: Fig.3: DA] based on the image signal [Eom: Fig.1: IS; ¶ 0054: “The controller 400 receives input signals IS including R, G, and B data, a horizontal synchronization signal Hsync, a vertical synchronization signal Vsync, and a main clock signal MCLK from the outside to generate image data DR, DG, and DB, scan control signals CONT1, and data control signals CONT2”; ¶ 0055; ¶ 0060], and to output a masking signal (MS) [Eom: Figs.4-6: PTA and/or PTAB] indicating a start point of the second display area [Eom: ¶ 0051: “. The data driver 300 can divide a period in which a plurality of data voltages are transferred to the display area DA and the non-display area NDA according to an area selection signal PTA”; ¶ 0059: “The area selection signal PTA includes information about a display area DA, and is a signal that is generated when scan signals are applied to scan lines corresponding to a display area DA of a plurality of scan lines S1-Sn. The inverted area selection signal PTB is a signal in which the area selection signal PTA is inverted. In an exemplary embodiment of the present invention, for example, when the display area DA is an area corresponding to the scan lines S4-S8, after a synchronization signal FLM is generated, the area selection signal PTA has a low level from a time point when a fourth clock pulse is generated to a time point when an eighth clock pulse is generated”], 
	wherein the scan driving circuit [Eom: Fig.1: scan driver 200] comprises a plurality of driving stages [Eom: Fig.4: 210_1-210n and 220_1-220_n ] each configured to drive a corresponding scan line [Eom: Fig.4: SS1-SSn] among the plurality of scan lines [Eom: Fig.4: SS1-SSn], 
	wherein each of the plurality of driving stages [Eom: Fig.4: 210_1-210n and 220_1-220_n; Examiner: For example, 210_1 and 220_1 is a “driving stage”.] comprises: 
a driving circuit [Eom: Figs. 4 and 5: sequential drivers 210_1-210_n; Examiner: For example, 210_1 is construed as the claimed “driving circuit”.] configured to output a scan signal [Eom: Figs.4 and 5: G1-Gn and/or SS1-SSSn; Examiner: For example, G1 and/or SS1 is construed as the claimed “scan signal”.] to an output terminal [Eom: Figs.4 and 5: G1-Gn and/or SS1-SSn; Examiner: For example, the output node/terminal shown in the figures near the label G1 and/or SS1 is construed as the claimed “output terminal”. ] in response to clock signals [Eom: Figs.4 and 5: CLK1 and CLK2; e.g., CLK1] and a carry signal [Eom: Figs. 4 and 5: FLM or previous sequential driving signals (G1-Gn); Examiner: For example, FLM is construed as the claimed “carry signal”; ¶ 0065: “Here, a first sequential driver 220_1 of the plurality of first sequential drivers receives a synchronization signal FLM instead of a second sequential driving signal. Therefore, the first sequential driver 220_1 is synchronized with the first light emitting clock signal CLK1 to output one of the second light emitting clock signal CLK2 or the first power source voltage VDD as a first sequential driving signal G1 according to the synchronization signal FLM and the first initialization signal INT1”] from the driving controller [Eom: Fig.1: signal controller; ¶ 0055; ¶ 0060];
	 and a masking circuit (MSC) [Eom: Figs. 4 and 5: output selection portions 220_1 to 220_n; Examiner: For example, first output selection portion 220_1 is construed as the claimed “masking circuit”] configured to stop the driving circuit [Eom: Figs. 4 and 5: sequential drivers 210_1-210_n; Examiner: For example, 210_1 is construed as the claimed “driving circuit”.; ¶ 0068: “Further, each first output selection portion 220_x receives a first sequential driving signal Gx output from a corresponding first sequential driver 210_x. The first output selection portion 220_x outputs one of the first light emitting clock signal CLK1 or the first power source voltage VDD as a first scan signal SSx according to the corresponding first sequential driving signal Gx, area selection signal PTA, inverted area selection signal PTB, and second initialization signal INT2”; ¶ 0069: “Further, each second output selection portion 220_y receives a second sequential driving signal Gy output from a corresponding second sequential driver 210_y. The second output selection portion 220_y outputs one of the second light emitting clock signal CLK2 or the first power source voltage VDD as a second scan signal SSy according to the corresponding second sequential driving signal Gy, area selection signal PTA, inverted area selection signal PTB, and first initialization signal INT1.”; ¶ 0098-0099] from outputting the scan signal [Eom: Figs.4 and 5: SS1 to SSn; Examiner: For example, SS1 is construed as the claimed “scan signal”] in response to the masking signal (MS) [Eom: Figs. 4 to 6: PTA and/or PTAB; Examiner: For example, PTA is construed as the claimed “masking signal”]  and a signal [Eom: Figs. 4 to 6: G1 – Gn; For example, G1 is construed as the “claimed signal” ] indicating an operating state [Eom: Figs. 4 to 6: G1 – Gn; For example, G1 is construed as the “claimed signal”; Examiner: The signals  G1 to Gn are outputted by 210_1 to 210_n, respectively, and thus are indicative of the operating state of 210_1 to 210n, respectively.] of a corresponding driving stage among the plurality of driving stages [Eom: Figs.4 to 6: 210_1 to 210_n: e.g., 210_1 ; ¶ 0068: “Further, each first output selection portion 220_x receives a first sequential driving signal Gx output from a corresponding first sequential driver 210_x. The first output selection portion 220_x outputs one of the first light emitting clock signal CLK1 or the first power source voltage VDD as a first scan signal SSx according to the corresponding first sequential driving signal Gx, area selection signal PTA, inverted area selection signal PTB, and second initialization signal INT2”; ¶ 0069: “Further, each second output selection portion 220_y receives a second sequential driving signal Gy output from a corresponding second sequential driver 210_y. The second output selection portion 220_y outputs one of the second light emitting clock signal CLK2 or the first power source voltage VDD as a second scan signal SSy according to the corresponding second sequential driving signal Gy, area selection signal PTA, inverted area selection signal PTB, and first initialization signal INT1.”; ¶ 0097: “Likewise, at a time point A6, while the area selection signal PTA remains in the low level (and transistor P14 is turned on), the transistor P16 is turned on by the second light emitting clock signal CLK2. Accordingly, as the transistor P21 is turned on by a first sequential driving signal G5, the first light emitting clock signal CLK1 is generated as a first scan signal SS5 for a segment T4. Continuing in this fashion, for segments in which the area selection signal PTA is in the low level, scan signals SS4-SS8 are sequentially generated”; ¶ 0098: “Therefore, as the scan signal is transferred to only the scan lines S4-S8 corresponding to the display area DA, only the corresponding pixels PX emit light. Further, as the data driver 300 transfers data voltages corresponding to valid data VD to the plurality of data lines D1-Dm only for a segment in which the area selection signal PTA is in a low level, power consumption can be reduced. The display area DA and the non-display area NDA can be arbitrarily selected and driven by the area selection signal PTA.”].

Regarding claim 12:
	Eom discloses:
12. The display device of claim 11, 
	wherein the signal indicating the operating state of the corresponding driving stage is any one of the carry signal and the scan signal [Eom: Figs. 4  and 5: G1 – Gn; For example, G1 is construed as the “claimed signal”; Examiner: The signals  G1 to Gn are scan signals and also carry signal because as shown in Figs.4 and 5 the signals G1 to Gn feed into the next stage. For example, G1 is a carry signal for 210_2. Note that FLM is a carry signal for 210_1.].

Regarding claim 13:
Eom discloses:
13. The display device of claim 11, 
	wherein the scan signal output [Eom: Fig.4: G1] from a j-th driving stage [Eom: Fig.1: 210_1] among the plurality of driving stages [Eom: Fig.4: 210_1-210_n] is provided as a carry signal of the (j+k)-th driving stage (j, k are natural numbers) [Eom: Fig.4: 210_2; Examiner: As shown G1 is the carry signal inputted into 210_2].

Regarding claim 14:
	Eom discloses:
14. The display device of claim 11, 
	wherein each of the plurality of driving stages comprises: 
a first transistor [Eom: Fig.5: P2] configured to transmit the carry signal [Eom: Fig.5: FLM] to a first node (N1) [Eom: Fig.5: G1 (node)] in response to a first clock signal [Eom: Fig.5: CLK1] among the clock signals [Eom: Fiog.5: CLK1 and CLK2];
	 and a second transistor [Eom: Fig.5: P4 or P5] connecting the output terminal [Eom: Fig.5: G1 (node)] to a first voltage terminal [Eom: Fig.5: VDD or VSS] receiving a first voltage [Eom: Fig.5: VDD or VSS] in response to a signal from the first node (N1) [Eom: Fig.5: G1 (node)]

Allowable Subject Matter
Claims 4-10 and 15-23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  

Regarding claim 4:
The prior art does not teach or suggest either singularly or in combination the claimed, "wherein the masking circuit comprises: a first masking transistor connected between the first node and a masking node and including a gate electrode connected to an input terminal configured to receive the masking signal; and a second masking transistor connected between the masking node and the first voltage terminal and including a gate electrode connected to the output terminal", in combination with the other recited claim features.
	
Regarding claim 5:
The prior art does not teach or suggest either singularly or in combination the claimed, "wherein the masking circuit comprises: a first masking transistor connected between the first node  and a masking node and including a gate electrode connected to an input terminal configured to receive the masking signal; and a second masking transistor connected between the masking node  and the first voltage terminal and including a gate electrode connected to an input terminal  configured to receive the carry signal", in combination with the other recited claim features.

Regarding claim 6:
The prior art does not teach or suggest either singularly or in combination the claimed, " wherein the masking circuit comprises: a first masking transistor connected between the first node and a masking node and including a gate electrode connected to an input terminal configured to receive the masking signal; and a second masking transistor connected between the masking node  and the first voltage terminal and including a gate electrode connected to the first node", in combination with the other recited claim features.

Regarding claim 7:
The prior art does not teach or suggest either singularly or in combination the claimed, "wherein the driving circuit further comprises: a third transistor connected between a second voltage terminal configured to receive a second voltage and the output terminal and including a gate electrode connected to a second node; and a fourth transistor connected between the second voltage terminal and the second node and including a gate electrode connected to the first node", in combination with the other recited claim features.

Regarding claim 8:
The prior art does not teach or suggest either singularly or in combination the claimed, " wherein the masking circuit comprises: a first switch electrically connecting a first terminal configured to receive a first voltage and a second terminal in response to the scan signal; and a second switch electrically connecting an input terminal configured to receive the carry signal and the second terminal of the first switch in response to the masking signal", in combination with the other recited claim features.

Regarding claim 9:
The prior art does not teach or suggest either singularly or in combination the claimed, " wherein the masking circuit comprises: a first logic circuit configured to receive the scan signal and the carry signal; a second logic circuit configured to receive the carry signal and the masking signal; and a third logic circuit configured to receive an output signal of the first logic circuit and an output signal of the second logic circuit and provide the carry signal to the driving circuit", in combination with the other recited claim features.

Regarding claim 10:
The prior art does not teach or suggest either singularly or in combination the claimed, "wherein the masking circuit comprises: a first logic circuit configured to receive the masking signal and the scan signal output from the driving circuit; a second logic circuit configured to invert and output the masking signal; a third logic circuit configured to receive the scan signal output from the driving circuit, an inverted masking signal output from the second logic circuit, and an output scan signal; and a fourth logic circuit configured to receive an output signal of the first logic circuit and an output signal of the second logic circuit and output the output scan signal", in combination with the other recited claim features.

Regarding claim 15:
The prior art does not teach or suggest either singularly or in combination the claimed, "wherein the masking circuit comprises: a first masking transistor connected between the first node  and a masking node and including a gate electrode connected to an input terminal configured to receive the masking signal; and a second masking transistor connected between the masking node  and the first voltage terminal and including a gate electrode connected to the output terminal", in combination with the other recited claim features.
Regarding claim 16:
	Claim 16 depends on claim 15 and is found allowable for at least the same reason as discussed above.

Regarding claim 17:
The prior art does not teach or suggest either singularly or in combination the claimed, "wherein the masking circuit comprises: a first masking transistor connected between the first node and a masking node and including a gate electrode connected to an input terminal configured to receive the masking signal; and a second masking transistor connected between the masking node and the first voltage terminal and including a gate electrode connected to an input terminal  configured to receive the carry signal", in combination with the other recited claim features.

Regarding claim 18:
Claim 18 depends on claim 17 and is found allowable for at least the same reason as discussed above.

Regarding claim 19:
The prior art does not teach or suggest either singularly or in combination the claimed, "wherein the masking circuit comprises: a first masking transistor connected between the first node  and a masking node and including a gate electrode connected to an input terminal configured to receive the masking signal; and a second masking transistor connected between the masking node and the first voltage terminal and including a gate electrode connected to the first node", in combination with the other recited claim features.

Regarding claim 20:
The prior art does not teach or suggest either singularly or in combination the claimed, "wherein the driving circuit further comprises: a third transistor connected between a second voltage terminal configured to receive a second voltage and the output terminal and including a gate electrode connected to a second node;	 and a fourth transistor connected between the second voltage terminal and the second node and including a gate electrode connected to the first node", in combination with the other recited claim features.

Regarding claim 21:
The prior art does not teach or suggest either singularly or in combination the claimed, "wherein the masking circuit comprises: a first switch electrically connecting a first terminal configured to receive a first voltage and a second terminal in response to the scan signal; and a second switch electrically connecting an input terminal configured to receive the carry signal and the second terminal of the first switch in response to the masking signal", in combination with the other recited claim features.

Regarding claim 22:
The prior art does not teach or suggest either singularly or in combination the claimed, "wherein the masking circuit comprises: a first logic circuit configured to receive the scan signal and the carry signal; a second logic circuit configured to receive the carry signal and the masking signal; and a third logic circuit configured to receive an output signal of the first logic circuit and an output signal of the second logic circuit and provide the carry signal to the driving circuit", in combination with the other recited claim features.

Regarding claim 23:
The prior art does not teach or suggest either singularly or in combination the claimed, "wherein the masking circuit comprises: a first logic circuit configured to receive the masking signal  and the scan signal output from the driving circuit; a second logic circuit configured to invert and output the masking signal; a third logic circuit configured to receive the scan signal output from the driving circuit, the inverted masking signal output from the second logic circuit, and an output scan signal; and a fourth logic circuit configured to receive an output signal of the first logic circuit and an output signal of the second logic circuit and output the output scan signal", in combination with the other recited claim features.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

[In; Hai-Jung et al. US 20160351160 A1] discloses:
	“There is provided a gate driver including a plurality of gate sub-drivers electrically connected to a plurality of gate lines, wherein an (n)th gate sub-driver, of the gate sub-drivers includes a shift register configured to receive an (n-1)th carry signal from an (n-1)th gate sub-driver of the gate sub-drivers adjacent to the (n)th gate sub-driver, to synchronize the (n-1)th carry signal with a first clock signal, and to output an (n)th carry signal based on the synchronized (n-1)th carry signal, and a mask configured to output a gate signal based on the synchronized (n-1)th carry signal and a mask signal, wherein n is an integer greater than or equal to 2”, as recited in the abstract.

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Koosha Sharifi-Tafreshi whose telephone number is (571)270-5897. The examiner can normally be reached Mon - Fri 8AM to 5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amare Mengistu can be reached on (571)272-7674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/KOOSHA SHARIFI-TAFRESHI/Primary Examiner, Art Unit 2623